Order

PER CURIAM.
David Perkins appeals the denial of his Rule 29.15 motion for post-eonviction relief following an evidentiary hearing. In that motion, Perkins claimed he received ineffective assistance of counsel because trial counsel, in his motion for new trial, failed to allege trial court error in permitting the prosecutor to make improper references to Perkins’ prior convictions.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).